Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detailed Action
This office action is in response to the amended listing of claims filed on December 16, 2019. Claims 1-15 are currently pending of which claims 3-4, 10-11, and 15 are currently amended.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also  or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
 except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
"data obtaining module", "performance evaluating module" in claim 8; 
"determining module" in claim 9; 
"data obtaining module" in claim 10; 
"data obtaining module" in claim 11; 
"performance evaluating module", "performance indication module" in claim 12; 
"data obtaining module" in claim 13; 
"data obtaining module" in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 8, 9, 10, 11, 12, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “"data obtaining module", "performance evaluating module" in claim 8; "determining module" in claim 9; "data obtaining module" in claim 10; "data obtaining module" in claim 11; "performance evaluating module", "performance indication module" in claim 12; 
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Stokes et al (US PGPub No: 2018/0173547) in view of Sergeev et al (US PGPub No: 2017/0104608), hereafter referred to as Stokes and Sergeev, respectively. 

With regards to claims 1 and 8, Stokes teaches through Sergeev, a method for monitoring performance of Virtualized Network Functions (VNF) in a virtual machine, wherein the virtual machine is assigned with one or more CPU cores, each CPU core supporting concurrent running of multiple VNFs (Stokes teaches VMs running VNFs; see paragraph 1, Stokes. Stokes goes on to explain how multiple VNFs can be run together, each VNF (and as a result each VM) assigned with one or more CPU cores; see Figure 6A, element 602, Stokes), the method comprising steps of: a. obtaining latency-related data of a VNF that needs performance monitoring (see Sergeev below); and b. evaluating performance of the VNF based on the latency-related data (Stokes explains how the CDM monitors at least one data transmission metric, which includes transmission rates (i.e. VNF performance based on latency-related data), associated with the socket associated with the VNF; see paragraphs 78-79, Stokes. If more optimal deployment of the VNF is determined, the VNF can be redeployed; see paragraph 78, Stokes).  
While Stokes teaches a network that supports VNF and monitors transmission metrics based on transmission rates, Stokes does not explicitly cite obtaining latency-related data of a VNF that needs performance monitoring. In the same field of endeavor, Sergeev also teaches a network that supports VNFs; see paragraph 15, Sergeev. In particular, teaches assessing latencies and latency-related characteristics associated with VNFs and traffic that corresponds to monitored VNFs; see abstract and paragraphs 15 and 98, Sergeev. Sergeev explains how monitoring points associated with a VF is specified/received and monitored departing packets are generated (i.e. obtaining latency-related data of a VNF). The generated packets are uniquely characterized by respective departing packet signatures and to monitored arriving packets; see paragraph 12, Sergeev. Latency of certain VNF associated with certain ports can be monitored and in turn, corresponding VFs/VNFs can then be monitored; see paragraph 71, Sergeev. By performing real-time passive measurements, VNF latency can be assessed without a need for test traffic insertion; see paragraph 25, Sergeev. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have assessed latency passively so that test traffic does not need be inserted.

With regards to claims 2 and 9, Stokes teaches through Sergeev, the method wherein when it is needed to add a new VNF to a CPU core, the VNFs that need monitoring include the new VNF and all other VNFs running in the CPU core, and after the step b, the method comprises a step of:  determining whether the new VNF may be added to the CPU core based (Stokes teaches introducing one/more new VNFs to a CPU and associated cores and marking interconnect readings; see paragraphs 55-58, Stokes).  

With regards to claims 3 and 10, Stokes teaches through Sergeev, the method wherein the latency-related data include external interrupt latency, and for each VNF that needs monitoring, the step a comprises steps of: starting running the VNF when receiving data from a PCIe device; obtaining a first timestamp corresponding to sending of an interrupt signal and a second timestamp corresponding to time instant when the VNF begins working; and calculating a corresponding interrupt latency based on the first timestamp and the second timestamp (see arrival and departure times  to determine latency; see paragraph 12, Sergeev. By performing real-time passive measurements, VNF latency can be assessed without a need for test traffic insertion; see paragraph 25, Sergeev. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have assessed latency passively so that test traffic does not need be inserted).  

With regards to claims 4 and 11, Stokes teaches through Sergeev, the method wherein the latency-related data include timer interrupt latency, and for each VNF that needs monitoring, the step a comprises steps of: obtaining a timestamp when a timer event handler begins working; and calculating a timestamp when the timer expires based on a time baseline corresponding 4GDYljsbto an initial time and a predetermined time interval to obtain the corresponding timer latency (see time exceeding predefined threshold; see paragraphs 91-93, Sergeev. By performing real-time passive measurements, VNF latency can be assessed without a need for test traffic insertion; see paragraph 25, Sergeev. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have assessed latency passively so that test traffic does not need be inserted).  

With regards to claims 5 and 12, Stokes teaches through Sergeev, the method wherein the step b comprises: generating performance indication information of the VNFs based on the (If more optimal deployment of the VNF is determined, the VNF can be redeployed; see paragraph 78, Stokes).  

With regards to claims 6 and 13, Stokes teaches through Sergeev, the method wherein when each VNF that needs performance monitoring corresponds to one process, the latency-related data corresponding to each VNF is obtained in the respective process in step a (Latency of certain VNF associated with certain ports and/or functions can be monitored and in turn, corresponding VFs/VNFs can then be monitored; see paragraph 71, Sergeev. By performing real-time passive measurements, VNF latency can be assessed without a need for test traffic insertion; see paragraph 25, Sergeev. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have assessed latency passively so that test traffic does not need be inserted).  

With regards to claims 7 and 14, Stokes teaches through Sergeev, the method wherein multiple VNFs that need performance monitoring correspond to one process, and the latency-related data of the multiple VNFs are obtained in the process corresponding to the multiple VNFs is obtained in step a (Latency of certain VNF associated with certain ports and/or functions can be monitored and in turn, corresponding VFs/VNFs (multiple) can then be monitored; see paragraph 71, Sergeev. By performing real-time passive measurements, VNF latency can be assessed without a need for test traffic insertion; see paragraph 25, Sergeev. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have assessed latency passively so that test traffic does not need be inserted).  

With regards to claim 15, Stokes teaches through Sergeev, a network functions virtualization orchestrator, wherein the network functions virtualization orchestrator comprises the performance monitoring apparatus according to claim 8 (Sergeev teaches NFV being supported to support VNF; see paragraphs 39-40, Sergeev.  NFV allows for passive measuring. By performing real-time passive measurements, VNF latency can be assessed without a need for test traffic insertion; see paragraph 25, Sergeev. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have assessed latency passively so that test traffic does not need be inserted).  

The obviousness motivation applied to independent claims 1 and 8 are applicable to their respective dependent claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2456